

Exhibit 10.3

AMENDMENT NO. 1 TO
AMENDED AND RESTATED EXECUTIVE EMPLOYMENT AGREEMENT


This Amendment No. 1 to Amended and Restated Executive Employment Agreement (the
“Agreement”) is entered into on April 10, 2015, to be effective as of January 1,
2015 (the “Effective Date”), by and between Mylan Inc. (the “Company”) and
Anthony Mauro (“Executive”).


WHEREAS, the Company and Executive as parties to that certain Amended and
Restated Executive Employment Agreement dated as of October 24, 2011 and
effective as of January 1, 2012 (the “Agreement”);


WHEREAS, the Company and Executive wish to amend and extend the term of the
Agreement, as set forth below;


NOW, THEREFORE, for good and valuable consideration, the receipt of which is
hereby acknowledged, the parties hereto, intending to be legally bound, agree as
follows:


1.
The reference to “December 31, 2014” in Section 2 (Effective Date: Term of
Employment) is hereby amended to read “December 31, 2015”.



2.
The reference to “Four Hundred Sixty Thousand Dollars ($460,000)” in Section
3(a) (Annual Base Salary) is hereby amended to read “Six Hundred and Twenty-Five
Thousand Dollars ($625,000)”.



3.
The reference to “75% of Annual Base Salary” in Section 3(b) (Annual Bonus) is
hereby amended to read “115% of Annual Base Salary”.



4.
(a)     The parties acknowledge and agree that this Amendment is an integral
part of the Agreement. Notwithstanding any provision of the Agreement to the
contrary, in the event of a conflict between this Amendment and the Agreement,
the terms of this Amendment shall control.



(b)    Except as expressly set forth herein, the terms and conditions of the
Agreement are and shall remain in full force and effect.


(c)    The Agreement, as amended by this Amendment, sets forth the entire
understanding of the parties with respect to the subject matter thereof and
hereof.






--------------------------------------------------------------------------------

2

(d)    This Amendment shall be governed by, interpreted under and construed in
accordance with the laws of the Commonwealth of Pennsylvania.


(e)    This Amendment may be executed in any number of counterparts, each of
which shall be an original and all of which shall constitute one and the same
document.


IN WITNESS WHEREOF, this Amendment has been duly executed and delivered as of
the day and year first above written.


 
MYLAN INC.,
 
 
 
 
 
 
     by:
/s/ Robert J. Coury
 
 
 
 Name: Robert J. Coury
 
 
 
Title: Executive Chairman
 
 
 
 
 
 
EXECUTIVE,
 
 
 
 
 
 
     by:
/s/ Anthony Mauro
 
 
 
Anthony Mauro
 
 
 
 





















